PER OURIAM.
The order appealed from, which vacated and set aside a judgment against the plaintiff absolutely, omitted to set the case down for pleading, hearing, or trial. Such an order is unauthorized in the municipal court. Manufacturing Co. v. Catharine, 25 Misc. Rep. 338, 55 N. Y. Supp. 475. The reason given by the justice for making the order, to wit, that the defendant was not a resident of the county, is not sufficient. Worthington v. Accident Co. (N. Y.) 58 N. E. 102.
The order appealed from must be reversed, with $10 costs to appellant.